[Cite as State v. Crum, 2013-Ohio-903.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT




STATE OF OHIO                               :       JUDGES:
                                            :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                  :       Hon. William B. Hoffman, J.
                                            :       Hon. Sheila G. Farmer, J.
-vs-                                        :
                                            :
RICKY CRUM                                  :       Case No. 12 CAA 08 0056
                                            :
        Defendant-Appellant                 :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 12CR-I-01-0029



JUDGMENT:                                           Affirmed/Reversed in Part &
                                                    Remanded



DATE OF JUDGMENT:                                   March 11, 2013




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

ERIC C. PENKAL                                      JOHN R. CORNELY
140 North Sandusky Street                           21 Middle Street
3rd Floor                                           P.O. Box 248
Delaware, OH 43015                                  Galena, OH 43021
Delaware County, Case No. 12 CAA 08 0056                                                2

Farmer, J.

       {¶1}   On January 27, 2012, the Delaware County Grand Jury indicted appellant,

Ricky Crum, on two counts of theft in violation of R.C. 2913.02 and one count of misuse

of credit cards in violation of R.C. 2913.21. Said charges arose from appellant's use of

the company credit card at his place of employment, Thorson's Greenhouse.

       {¶2}   On April 30, 2012, appellant pled guilty to one of the theft counts, and the

remaining counts were dismissed. By judgment entry filed July 18, 2012, the trial court

sentenced appellant to three years of community control sanctions, and ordered him to

pay restitution to Douglas Thorson in the amount of $1,597.42.

       {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

       {¶4}   "THE TRIAL COURT ABUSED ITS DISCRETION IN ORDERING

APPELLANT TO PAY RESTITUTION IN THE AMOUNT OF $1,567.51."

                                            I

       {¶5}   Appellant claims the trial court erred in awarding $1,567.51 in restitution

as the amount was not supported by the evidence and it was unclear from the record

whether the victim was reimbursed by a third-party for the credit card losses. We agree

in part.

       {¶6}   R.C. 2929.18 governs financial sanctions. Subsection (A)(1) states the

following:
Delaware County, Case No. 12 CAA 08 0056                                             3


             (A) Except as otherwise provided in this division and in addition to

     imposing court costs pursuant to section 2947.23 of the Revised Code,

     the court imposing a sentence upon an offender for a felony may sentence

     the offender to any financial sanction or combination of financial sanctions

     authorized under this section or, in the circumstances specified in section

     2929.32 of the Revised Code, may impose upon the offender a fine in

     accordance with that section. Financial sanctions that may be imposed

     pursuant to this section include, but are not limited to, the following:

             (1) Restitution by the offender to the victim of the offender's crime

     or any survivor of the victim, in an amount based on the victim's economic

     loss.   If the court imposes restitution, the court shall order that the

     restitution be made to the victim in open court, to the adult probation

     department that serves the county on behalf of the victim, to the clerk of

     courts, or to another agency designated by the court. If the court imposes

     restitution, at sentencing, the court shall determine the amount of

     restitution to be made by the offender. If the court imposes restitution, the

     court may base the amount of restitution it orders on an amount

     recommended by the victim, the offender, a presentence investigation

     report, estimates or receipts indicating the cost of repairing or replacing

     property, and other information, provided that the amount the court orders

     as restitution shall not exceed the amount of the economic loss suffered

     by the victim as a direct and proximate result of the commission of the

     offense. If the court decides to impose restitution, the court shall hold a
Delaware County, Case No. 12 CAA 08 0056                                              4


      hearing on restitution if the offender, victim, or survivor disputes the

      amount. All restitution payments shall be credited against any recovery of

      economic loss in a civil action brought by the victim or any survivor of the

      victim against the offender.



      {¶7}   Economic loss is defined in R.C. 2929.01(L) as follows:



             "Economic loss" means any economic detriment suffered by a

      victim as a direct and proximate result of the commission of an offense

      and includes any loss of income due to lost time at work because of any

      injury caused to the victim, and any property loss, medical cost, or funeral

      expense incurred as a result of the commission of the offense. "Economic

      loss" does not include non-economic loss or any punitive or exemplary

      damages.



      {¶8}   The amount of restitution "must be supported by competent, credible

evidence in the record from which the court can discern the amount of the restitution to

a reasonable degree of certainty." State v. Aliane, 10th Dist. No. 03AP-840, 2004-Ohio-

3730, ¶14. Restitution orders are reviewed under an abuse of discretion standard.

State v. Williams, 34 Ohio App.3d 33 (2nd Dist. 1986). In order to find an abuse of

discretion, we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5

Ohio St.3d 217 (1983).
Delaware County, Case No. 12 CAA 08 0056                                                5


       {¶9}    Appellant testified he believed he used the company credit card for

unauthorized purchases amounting to $688.00. T. at 26. The state, via the testimony

of Bret Thompson, delivery manager for Thorson's Greenhouse, provided a printout

(State's Exhibit 1) of the unauthorized charges.

       {¶10} The weight to be given to the evidence and the credibility of the witnesses

are issues for the trier of fact. State v. Jamison, 49 Ohio St.3d 182 (1990). The trier of

fact "has the best opportunity to view the demeanor, attitude, and credibility of each

witness, something that does not translate well on the written page."           Davis v.

Flickinger, 77 Ohio St.3d 415, 418, 1997-Ohio-260.

       {¶11} We find there was sufficient credible offered by the victim and

substantiated by the state to support the trial court's decision on the amount of

restitution.

       {¶12} Appellant further argues it was unclear from the record whether the victim

was reimbursed by a third-party for the credit card losses. As stated above, restitution

is limited to a victim's economic loss. If a victim is reimbursed by a third-party, the

victim has not suffered an economic loss. Third-parties are "not statutorily entitled to

recover the costs of its decision to reimburse" the victim. State v. Kiser, 2nd Dist. No.

24419, 2011-Ohio-5551, ¶16; State v. Kelly, 4th Dist. Nos. 10CA28 and 10CA29, 2011-

Ohio-4902, ¶7.

       {¶13} The evidence presented at the restitution hearing is inconclusive at best.

Mr. Thompson testified to the following on cross-examination at 15:
Delaware County, Case No. 12 CAA 08 0056                                                6


               Q. Are you aware, was any of this money refunded by Wright

         Express to your company, because it was a stolen credit card?

               A. Not to my knowledge.

               Q. You don't know?

               A. I don't know.



         {¶14} We find the trial court should have determined the issue of third-party

reimbursement.

         {¶15} The sole assignment of error is granted in part and denied in part, and

remanded to the trial court to determine if the victim has been reimbursed by a third-

party.

         {¶16} The judgment of the Court of Common Pleas of Delaware County, Ohio is

hereby affirmed in part and reversed in part.

By Farmer, J.

Delaney, P.J. and

Hoffman, J. concur.


                                                s/ Sheila G. Farmer________________



                                                s/ Patricia A. Delaney_______________



                                                s/ William B. Hoffman______________

                                                            JUDGES

SGF/sg 207
[Cite as State v. Crum, 2013-Ohio-903.]


                 IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :
                                              :
        Plaintiff-Appellee                    :
                                              :
-vs-                                          :        JUDGMENT ENTRY
                                              :
RICKY CRUM                                    :
                                              :
        Defendant-Appellant                   :        CASE NO. 12 CAA 08 0056




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Delaware County, Ohio is affirmed in part

and reversed in part, and the matter is remanded to said court for determination on the

issue of third-party reimbursement. Costs to be divided equally between appellant and

appellee.




                                              s/ Sheila G. Farmer________________



                                              s/ Patricia A. Delaney_______________



                                              s/ William B. Hoffman______________

                                                          JUDGES